Citation Nr: 1502254	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  10-35 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  The timeliness of the Veteran's November 2008 substantive appeal (VA Form 9).

2.  Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active military service from October 1975 to March 1976, August 1978 to November 1978, February 2002 to September 2002, November 2002 to September 2003, and December 2003 to February 2004.

These matters come to the Board of Veterans' Appeals (Board) from January 2009 and July 2009 decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In August 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  Subsequent to hearing the Veteran submitted evidence that corroborates his report of in-service stressors and waived initial RO consideration.  As such the Board will consider this evidence in the adjudication of this appeal.

The issues on appeal have been recharacterized, as reflected on the title page of this decision, to show that there is no prohibition against a veteran being service-connected for more than one diagnosed psychiatric disorder.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) (noting that different psychiatric diagnoses may have symptoms that are not overlapping).   

The issue of the Veteran's entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  During the Veteran's August 2014 hearing, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that a withdrawal of his claim regarding the timeliness of his November 2008 substantive appeal is requested.

2.  Depressive disorder NOS had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's claim regarding the timeliness of his November 2008 substantive appeal (VA Form 9) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  Depressive disorder, NOS, was incurred in service .  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Order to Vacate

As a preliminary matter, the Board acknowledges that it may vacate an appellate decision at any time upon request of the appellant or his representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2014).

In a December 16, 2014 decision, due to the Board's error, the Board mistakenly stated that the Veteran had died and concluded therefore that the Board no longer had jurisdiction to adjudicate the merits of his claims.  Subsequent to the issuance of the Board's December 16, 2014 decision, the Veteran informed VA that he is alive and wishes to proceed with his appeal.  Thus, the December 16, 2014, decision must be vacated.  Pursuant to the Board's order vacating the December 16, 2014 decision, the Veteran's claims will be considered de novo.  New decisions on these issues, based on all of the evidence of record, will be made as if the Board's December 16, 2014 decision on the matter had never been rendered.  The Board regrets the delay caused by its error.

II. Timeliness of the Substantive Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the Veteran withdrew his appeal with regard to the timeliness of his November 2008 substantive appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this matter and the appeal is dismissed as to this issue.  The Board acknowledges that, under Hanson v. Brown, 9 Vet. App. 29 (1996), this claim no longer exists.

III.  Service Connection for an Acquired Psychiatric Disability Other than PTSD

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Here, the record includes the report of evaluations that were conducted by Dr. R.G. in September 2013 and October 2013.  Dr. R.G. documented the Veteran's reports of difficulty with hypervigilance, sleep, flashbacks, irritability, low mood, and avoidance following his return from overseas service and also noted that he was experiencing difficulty in his work situation at that time he was evaluated.  The Board finds that the Veteran is competent to recount his personal observations as to the onset of his symptoms and finds his statements credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").  Based on these statements and the Veteran's reports of additional symptoms, Dr. R.G. diagnosed the Veteran with depressive disorder not otherwise specified (NOS).

In light of the foregoing, the Board finds that the Veteran has depressive disorder, NOS that had its onset in service.  Accordingly, service connection for this disability is warranted.


ORDER

The appeal as to the Veteran's entitlement to the timeliness of his November 2008 substantive appeal is dismissed.

Service connection for depressive disorder, NOS is granted.


REMAND

At present, the evidence does not show a definitive diagnosis of PTSD related to service.  Generally, lay evidence alone is not competent to diagnose PTSD and entitlement to service connection for this condition cannot arise until the pertinent regulatory requirements are satisfied, including the existence of medical evidence diagnosing the condition.  See 38 C.F.R. §§ 3.304(f), 4.125(a) (2014); see also Young v. McDonald, 766 F.3d 1348 (2014).  The Veteran has, however, recently submitted additional evidence to corroborate his PTSD stressors.  Thus, the Board finds that VA has the duty to provide an examination in light of this new evidence.  38 U.S.C.A. § 5103A(d) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide, or authorize VA to obtain, any records of relevant medical treatment that have not yet been associated with his claims folder.  Efforts to obtain the records must be documented in the claims file and the Veteran should be notified of VA's inability to obtain any identified records.

2.  After associating any additional pertinent evidence with the claims folder, provide an examination to determine whether the Veteran has PTSD.

The examiner must provide a diagnosis for each psychiatric disorder present on examination.  The examiner must state that the list is complete and no other psychiatric disorders are present.

If the Veteran does not meet the criteria for a diagnosis of PTSD, the examiner is to explain which of the criteria are not met.  

The claims file should be made available to the examiner and review of the file should be noted.  All opinions provided should be supported by rationale.  If the examiner is unable to provide an opinion without resort to speculation, the examiner should explain why that is so and note whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  Then, readjudicate the claim.  If the determination remains adverse, the Veteran and his representative must be furnished with a supplemental statement of the case and given an opportunity to respond.  The case should then be returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


